Supreme Court In Chancery
John Woodward AdrA of\ A B. Woodward decd vs J-John E. Schwarz j
To the Honorable the Judges of the Supreme court of the Territory of Michigan sitting as a Court of Chancery—
In pursuance of a decretal order of this honorable Court made in the above cause, and dated the 15th day of December in the year 1831— I the subscriber one of the masters of this court, do report
That all and singular the mortgaged premises, mentioned in the complainant’s bill, and in the decree in this cause, were sold under my direction, and in my presence, at the Mansion house in the city of Detroit, on the twenty fifth day of august in the year 1832, That previous to such sale I gave six weeks public notice of the time and place thereof by advertisement, containing a brief description of such premises, published in one of the newspapers printed in the City of Detroit towit, the The Detroit Journal and Michigan advertiser and published for the period directed by such decree—
That at such Sale, the said premises were struck off to Agen Clarke assignee of John Woodward administrator as aforesaid, for the sum of $5800, that being the highest sum bid therefor; that such amount is less than the amount reported due to the said complainant, viz $256.91 cents,'as will appear by the Masters report.
And further, that I have delivered to the said Agen Clark assignee as aforesaid, and the purchaser of the said mortgaged premises, a good and sufficient deed of the premises so sold by me, and which premises as described in the said bill of compl*, decretal order, and in the said deed executed by me, are as follows, to wit: all that part of lots numbered twenty four, twenty five, part of twenty six, twenty seven and twenty Eight in section numbered two in the city of Detroit, lying North and East of the north East corner of a certain stone house now standing thereon, bounded by *540a line at right angles on the Jefferson avenue, and parrallel to the North East boundary of the said lots, and by a line at right angles to the Monroe avenue; parallel to the North west boundary of the said lots and meeting the said line from the Jefferson avenue, as the extremity thereof in the middle of the section, the latter running adjacent to the north East side of the said stone house, being part of the lots and premises, as conveyed by Augustus B. Woodward to the said John E. Schwarz—
All of which is respectfully
submitted—
Robert Abbott
Detroit 25th Aug‘ Master in Chancery
1832—
Report of Sale